
	

115 SRES 293 ATS: Commemorating the 150th anniversary of Morgan State University.
U.S. Senate
2017-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 293
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2017
			Mr. Cardin (for himself and Mr. Van Hollen) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 150th anniversary of Morgan State University.
	
	
 Whereas, on November 27, 2017, Morgan State University (referred to in this preamble as the University), located in Baltimore, Maryland, will celebrate the 150th anniversary of the first academic year of the University and Founders Day;
 Whereas the University was envisioned by African-American pastors in the Washington Conference of the Methodist Episcopal Church, and officially founded by white pastors in the Baltimore Conference of the Methodist Episcopal Church;
 Whereas the University was incorporated on November 27, 1867, as the Centenary Biblical Institute, in celebration of the centennial anniversary of Methodism in the United States;
 Whereas the University was established with a modest budget of $5,000 to train for the ministry males who were former slaves and freedmen;
 Whereas the first classes of the University were held in the basement lecture hall of Sharp Street Methodist Episcopal Church in Baltimore on April 30, 1867, with a class of 9 students and 1 teacher;
 Whereas the University admitted the first female students to the University during the 1874–75 academic year and amended the charter of the University to train students in teaching as well as in ministry;
 Whereas, in 1886, the University established a branch named Princess Anne Academy on the eastern shore of Maryland;
 Whereas, in 1890, the University was renamed Morgan College in honor of Lyttleton F. Morgan, a long-time board member who was a strong financial supporter of the institution, and was authorized to offer bachelor’s degrees;
 Whereas the first bachelor’s degree from the University was awarded in 1895 to George W. F. McMechen, who went on to earn a law degree from Yale University and to distinguish himself as a citizen and civil rights lawyer in Baltimore, Maryland;
 Whereas, in 1893, the University established the second branch of the University, named Virginia Collegiate and Industrial Institute, in Lynchburg, Virginia;
 Whereas, becoming fully accredited in 1925, the University established a strong record in academics, sports, and the promotion of an appreciation for African-American history and culture;
 Whereas the University moved to the present location of the University in northeast Baltimore, and, on the recommendation of the Commission on Higher Education of Negroes in Maryland, which was appointed by the State Legislature, was purchased by the State of Maryland and renamed Morgan State College, thereby becoming the second of only 2 public State-supported liberal arts colleges in Maryland;
 Whereas the University featured a distinguished faculty, expanded the facilities, and developed an outstanding undergraduate curriculum that led the Middle States Association of Colleges and Schools, an accrediting agency, to declare the undergraduate curriculum of the University a model liberal arts program;
 Whereas the graduate program of the University was established in 1965 and the first master’s degree from the University was awarded in 1967;
 Whereas, in 1975, the University was granted university status by the Maryland General Assembly and was authorized to offer a doctoral degree;
 Whereas, in 1983, the first doctoral degree from the University was awarded; Whereas, in 2004, the choir of the University was declared “The Best College Choir in the United States” by Reader’s Digest;
 Whereas, in 2007, after a period of phenomenal growth and achievement in academic programs, research, external grants, and public service—an era that many call the Morgan Renaissance—the University was reclassified by the Carnegie Commission on Higher Education as a doctoral research university;
 Whereas, since the 1950s, the University has established a record of winning more Fulbright Awards than any of the Historically Black Colleges and Universities (referred to in this preamble as HBCUs) in the United States;
 Whereas, in 2016, the entire campus of the University was designated as a National Treasure by the National Trust for Historic Preservation, making the University the only institution in the United States to have earned that distinction;
 Whereas, after 150 years as an institution, the University has grown— (1)from a student body of a modest 7 students to nearly 8,000 students;
 (2)from a faculty of 1 to nearly 400 full-time faculty members; and
 (3)from a single-track curriculum in ministry to an institution now offering 48 degree programs at the bachelor’s level, 10 at the post-baccalaureate certificate level, 34 at the master’s degree level, and 16 at the doctoral level;
 Whereas the University has awarded diplomas, certificates and degrees to more than 51,000 students; Whereas the University currently ranks in the top tier of institutions locally and nationally in graduating African Americans at all degree levels, and in fields such as architecture, marketing, nursing, the health professions, communication and journalism, family and consumer sciences, civil engineering, electrical engineering, finance, and industrial engineering;
 Whereas, during the 2017 calendar year, the University is celebrating the 150th anniversary of the founding of the University; and
 Whereas, on September 28–30, 2017, the University hosted on the campus of the University the 8 other HBCUs that also are celebrating their 150th anniversaries, in a United HBCU-9 Sesquicentennial Celebration: Now, therefore, be it
	
 That the Senate— (1)makes note of and celebrates the history, legacy and achievements of Morgan State University;
 (2)applauds Morgan State University for the 150-year devotion to academic excellence and to providing educational opportunities to thousands of students in Maryland, the United States, and the world;
 (3)commends Morgan State University for being named Maryland’s Preeminent Public Urban Research University in 2017, and for the entire campus of Morgan State University being declared a National Treasure by the National Trust for Historic Preservation;
 (4)recognizes the achievements of all of the administrators, professors, students, and staff members who have contributed to the success of Morgan State University; and
 (5)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the president of Morgan State University; and (B)the provost and vice president for academic affairs.
